In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1249 
UNITED STATES, 
                                                     Plaintiff‐Appellee, 

                                   v. 

TIMOTHY HILLIARD, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 12 CR 970 — James B. Zagel, Judge. 
                      ____________________ 

   ARGUED FEBRUARY 16, 2017 — DECIDED MARCH 24, 2017 
                ____________________ 

   Before FLAUM, MANION, and KANNE, Circuit Judges. 
    FLAUM, Circuit Judge. Following a sting operation, Timothy 
Hilliard  was  charged  with  ten  counts  relating  to  numerous 
controlled sales of heroin, a heroin‐for‐guns trade, and a gun 
and heroin found during the execution of a search warrant at 
his  home. At trial, Hilliard asserted an  entrapment defense; 
the  jury  ultimately  found  Hilliard  guilty  on  nine  of  the  ten 
counts  but  was  unable  to  reach  a  verdict  on  the  first  count. 
Hilliard  now  appeals,  asking  that  we  vacate  his  conviction 
2                                                                No. 16‐1249 

and sentence and remand for a new trial on the basis of alleg‐
edly  inappropriate  testimony  by  a  government  witness  at 
trial, as well as inadequate jury instructions on entrapment. 
For the reasons that follow, we affirm. 
                                         I. Background 
    In 2012, Special Agent Chris Labno of the Bureau of Alco‐
hol, Tobacco, and Firearms (“ATF”) and confidential inform‐
ant Henry “Hank” Romano1 made six controlled purchases of 
heroin from Hilliard. Romano and Hilliard had been friends 
for several years prior to the investigation, and had used and 
distributed cocaine together in the 1990s. Romano had intro‐
duced Labno, who was undercover as Romano’s “cousin,” to 
Hilliard. Prior to each transaction, Labno gave Romano an au‐
dio‐ or video‐recording device to wear, and surveillance offic‐
ers were always present.2 Labno and Romano also recorded 
some  additional  meetings  with  Hilliard.  In  December  2012, 
after Hilliard traded a significant quantity of heroin for eight 
guns and a sum of cash, Hilliard was arrested. Shortly there‐
after,  law‐enforcement  officials  recovered  additional  heroin 

                                                 
1 When the investigation of Hilliard began in 2012, Romano had already 

pleaded  guilty  to  a  narcotics  offense,  and  had  been  sentenced  to  nine 
months’ imprisonment, based on his cooperation in other, unrelated cases. 
(Romano had at that point been cooperating with the government for sev‐
eral  years  and  had  provided  information  in  approximately  three  other 
cases.) 
2 Romano had also been given a personal recording device that he could 

use to record telephone conversations or other meetings with Hilliard. Ro‐
mano could turn this device on or off. Labno had instructed Romano to 
record  his  criminal  conversations  with  Hilliard,  but  not  every  pertinent 
discussion was recorded because it was sometimes impractical (e.g., if Ro‐
mano had an unexpected contact with Hilliard). 
No. 16‐1249                                                           3 

and a gun from Hilliard’s residence during the execution of a 
search warrant. 
     Based on the above, Hilliard was charged in a ten‐count 
indictment. The controlled purchases of heroin were charged 
in  Counts  One  through  Seven  as  violations  of  21  U.S.C. 
§ 841(a)(1). The heroin‐for‐guns trade was charged in Count 
Eight as a violation of 18 U.S.C. § 924(c). Hilliard’s possession 
of  the  heroin  and  gun  recovered  during  the  search  warrant 
were  respectively  charged  in  Count  Nine  as  a  violation  of 
21 U.S.C.  § 841(a)(1)  and  in  Count  Ten  as  a  violation  of 
18 U.S.C. § 922(g). 
    A. Hilliard’s Trial 
   The  parties  stipulated  at  the  start  of  trial  that  Hilliard’s 
criminal  history  included  two  prior  convictions:  (1)  a  1997 
conviction in Tennessee for delivery of cocaine, and (2) a 2002 
conviction in Illinois for possession of a controlled substance. 
    Three  ATF  agents  testified  at  trial.  ATF  Special  Agent 
Andy Karceski had not been personally involved in Hilliard’s 
investigation or case, and testified as an expert in drug traf‐
ficking on topics including: the typical quantities of heroin in‐
volved in personal use and distribution, the manner in which 
heroin is purchased and sold throughout the typical distribu‐
tion chain, and drug dealers’ tactics to evade law‐enforcement 
detection (e.g., using coded words and having legitimate day 
jobs).  Agent  Karceski  also  explained  that  law‐enforcement 
agents  commonly  use  informants  to  secure  introductions  to 
wholesale  drug  traffickers,  who  otherwise  would  be  leery 
about  selling  narcotics  to  new  customers.  He  testified  that 
law‐enforcement  officials  monitor  informants  as  closely  as 
possible, often using recording devices or debriefs, but that it 
4                                                             No. 16‐1249 

is not feasible to record or write reports on every conversation 
or interaction involving informants.  
    During  Agent  Labno’s  testimony  about  his  work  on  the 
case, the government published the recordings made of Hilli‐
ard during the investigation,3 and Labno explained his under‐
standing of the conversations. For example, during the con‐
trolled purchase that took place on April 5, 2012, Hilliard had 
mentioned his customers: “[L]ast time I had some, some off‐
white  shit  …,  the  tooters  likin’  it  but  the  shooters  didn’t.” 
Agent  Labno  had  understood  Hilliard  to  be  referring  to  his 
customers’ responses to a prior batch of heroin.  
    On May 22, 2012, Agent Labno and Romano had met with 
Hilliard at a bar in Evanston to discuss the exchange of guns 
for heroin. During that meeting, Hilliard had explained how 
to run a drug business: 
           Well, just gonna give you a little lesson in, since 
           you, you know, you fuckin’ around. Only fuck 
           with the people you fuck with cause when you 
           go out, you fuck with other motha fuckers, you 
           put yourself at risk, first of all … . Second of all, 
           you never know the quality … .  
Agent  Labno  had  understood  Hilliard  to  be  trying  to  teach 
Labno about dealing only with trusted suppliers because of 
the risks that could arise from shopping around. Hilliard had 
continued: 
            Get caught up … . I learned the hard way, when 
            my  guys  don’t  have  shit  dude,  I’ll  sit  … .I’ll 

                                                 
3 Hilliard stipulated to the observations of the surveillance officer at each 

purchase.  
No. 16‐1249                                                      5 

       wait … .Never  let  motha  fuckers  rush  you, 
       man … .That’s  how  you  get  …  fucked  up, 
       bro  … . I mean, the guys I’m fuckin’ with dude, 
       pretty,  pretty  nice,  pretty,  respectful  loyal, 
       motha fuckers are business men [sic], you know 
       what I’m sayin’ … . [N]ot all money ain’t good 
       money, man. 
Agent Labno explained that he had understood Hilliard to be 
saying that when his regular supplier was out of heroin, Hil‐
liard would simply wait until his trusted supplier was ready 
rather than looking for another source.  
   Hilliard  had  further  explained  to  Agent  Labno  the  im‐
portance of controlling addicted customers: 
       [Y]ou’re  playin’  with  opium  dude,  you’re 
       dealin’  with  a  different  product  then.  When 
       you’re  dealin’  with  highly,  cause  they  need  it, 
       cause  the[y’re]  sick  … .But  that’s  why  you  al‐
       ways gotta fuckin’, you gotta, you gotta know 
       how to run your shit. Keep the number, change 
       it on the[ir] motha fuckin ass, man … . [Y]ou in 
       control, bro, but if you start lettin’ them motha 
       fuckers  control  you,  dog  …  [y]ou’re  in  fuckin’ 
       trouble man … . 
Hilliard  had  also  discussed  interactions  with  law‐enforce‐
ment  officials:  “Once  they’re  onto  you  dude,  you  gotta 
stop … .(unintelligible)  [H]ey,  anybody  say  somethin’  ‘bout 
me and I hear, I see the police, nuh, I don’t sell shit … .That’s 
how I do it, cause they gonna watch you, you know what I’m 
6                                                        No. 16‐1249 

sayin’.” Agent Labno had understood this to mean that Hilli‐
ard would stop selling drugs as soon as he believed he was 
on the radar of law‐enforcement officers. 
   Further, in a recording from the day of his arrest, Hilliard 
had referenced his prior conviction in Tennessee and the les‐
sons he had learned from it: 
       The only thing about Indiana, or talkin’ like ru‐
       ral uh, states. You get caught, you, they gonna 
       hide  you  … .You  won’t  see  [daylight]  … .You 
       see  what  happened  to  me  in  Tennessee  [refer‐
       ring to 1997 conviction] … .Yeah, you, you can 
       ball,  you  can  ball  til  you  fall  but  if  you  get 
       caught, that’s it … .You gotta remember in Ten‐
       nessee though, informants get paid, crackheads 
       get paid to snitch … .The only thing good about 
       here  is,  you  know  what  I’m  sayin’,  in  other 
       states, you know, they can’t do that entrapment 
       shit here, you, you will beat that shit. But them 
       other states, that entrapment shit is, they can do 
       it all day. They can like actually set you up, you 
       will still get fucked up. Here, you will beat that 
       shit like a motha fucker. 
Agent Labno had understood Hilliard to be discussing (iron‐
ically  enough)  a  mistaken  impression  that  Illinois  law‐en‐
forcement officers could not employ sting operations to arrest 
targets. 
    On cross‐examination, Hilliard’s defense counsel empha‐
sized  Hilliard’s  and  Romano’s  long  friendship  and  the  fact 
that Agent Labno did not know what had been said between 
No. 16‐1249                                                     7 

Hilliard and Romano in unrecorded conversations either out‐
side Labno’s presence or prior to the start of the investigation. 
Agent Labno acknowledged that he was  not aware of Hilli‐
ard’s having sold drugs between 2007 and 2011, even though 
Romano  had  been  cooperating  with  the  government  since 
2007. 
   Defense counsel also asked Agent Labno about uncharged 
drug  transactions—that  is, whether  there was  evidence that 
Hilliard  had  sold  drugs  to  anyone  other  than  Romano  and 
Labno: 
       Q:      …  Do  you  have  any  evidence  of  any 
               other drug deals from my client to any‐
               one besides the government? 
       A:      I don’t—we were unable to, no. 
       Q:      There  was  no  video  or  any  surveillance 
               of  my  client  selling  heroin  to  anybody 
               else, true? 
       A:      That’s correct. 
Defense counsel later returned to the topic of uncharged drug 
dealing by Hilliard: 
       Q:      All right. In other words, there’s a possi‐
               ble, at least on May 31st of 2012 [the date 
               of a controlled purchase of heroin by the 
               informant  and  Agent  Labno],  that  you 
               were his only customer? 
       A:      That’s not my understanding, sir. 
       Q:      Oh, I know it’s not your understanding. 
               I asked you whether it was possible. 
8                                                   No. 16‐1249 

     A:     Again, anything is possible, but based—
            if you’re asking what I believe to be the 
            case— 
     Q:     Don’t want your opinion. 
     A:     Everything is possible, sir, yes. 
     Q:     I’m  not  asking  for  your  opinion.  But  as 
            you  sit  here  today,  on  May  31st,  2012, 
            you have any facts, any evidence that Mr. 
            Hilliard was selling to anybody but Mr. 
            Romano? 
     A:     Yes, I do. 
     Q:     Tell me. 
     A:     Based  on  the  conversations  that  he  was 
            having  with  me,  the  details  he  was  ex‐
            plaining to me, the way he was teaching 
            me  to  be  what  he  considered  a  better 
            businessman,  a  better  drug  dealer,  he 
            talked  about  selling  to  other  people,  he 
            talked about the things he did, he talked 
            about how he operated. 
     Q:     All right. Well, he could’ve been reaching 
            back in his experience from 2001 when he 
            was dealing cocaine. It’s not that hard to 
            talk with a drug dealer, someone who’s 
            been in the business, is it? 
     A:     Well, that’s correct, but cocaine is differ‐
            ent than heroin. 
     Q:     That’s all I’m asking, yes or no. But you 
            conducted  some  surveillance  during 
No. 16‐1249                                                     9 

               these  9  months.  Every  time  you  did  a 
               deal,  you  had  cars  conducting  surveil‐
               lance out there, true? 
      A:       Yes; that’s correct. 
      Q:       Did you follow him from his home to the 
               meet and back to his home, true? 
      A:       That’s correct. 
      Q:       You never saw him drive anywhere else 
               to make a delivery of heroin, did you? 
      A:       I  believe  we  followed  him  on  occasion 
               where we did meet him and we believed 
               he  was  doing  a  transaction  but  we 
               weren’t  able  to  identify  anybody  in‐
               volved. 
      Q:       That’s a maybe because I never saw a re‐
               port— 
               [ASSISTANT  U.S.  ATTORNEY]:  Objec‐
               tion. 
               COURT: The objection is sustained. 
      Q:       Well, could you indicate the  report that 
               you documented that? 
      A:       It wouldn’t be my report. I wouldn’t be 
               out  there  because,  as  the  undercover 
               agent, I wouldn’t be expected or wanted 
               to be covering surveillance deals because 
               if  Mr.  Hilliard  would  see  me,  it  would 
               be— 
      Q:       So it’s not in a report? 
10                                                               No. 16‐1249 

            A:         No,  sir,  it  is  in  the  report.  My  under‐
                       standing is, it’s just not in a report that I 
                       authored. It was in a report that another 
                       agent authored. I believe, in  fact,  it  was 
                       listed as part of one of the stipulations as 
                       well. 
Defense  counsel  asked  for  a  sidebar,  which  was  not  tran‐
scribed.4  Following  the  sidebar,  no  testimony  was  stricken 
and  no  additional  objections  were  noted.  Defense  counsel 
continued examining Agent Labno about his basis for believ‐
ing that Hilliard had engaged in an uncharged drug transac‐
tion on a particular date (September 18, 2012): 
            Q:         You’re  referring  to  stipulation  number 
                       15,  I  believe,  where  it  says:  “  …  at  ap‐
                       proximately  6:30  p.m.  defendant  Timo‐
                       thy Hilliard was parked in a Buick in the 
                       area of 8025 Keating Avenue, Skokie, Il‐
                       linois and talking on his cell phone.” 
           A:          Yes, sir. 
           Q:          “[A] short time later he drove, his Buick 
                       was parked in a lot behind the building 
                       at 8025 Keating.” Right? 
            A:          Yes, sir. 
            Q:          And  that’s  where  you’re  basing  that 
                        there might’ve been another deal? 


                                                 
4 Hilliard’s motion for a new trial indicated that defense counsel moved 

for a mistrial at this time, which the court eventually denied, without prej‐
udice. 
No. 16‐1249                                                     11 

       A:      Yes. As I said, we weren’t able to identify 
               anything specific or any people involved. 
       Q:      I’m not asking for your opinion. I’m ask‐
               ing, did you see him get out of the car or 
               they saw him get out of the car and de‐
               liver a package to anybody? It’s not in— 
       A:      No, sir. 
   During  redirect,  the  government  did  not  elicit  any  testi‐
mony from Agent Labno regarding drug dealing by Hilliard 
involving customers other than the informant.  
   ATF Special Agent Rene Marano also testified for the gov‐
ernment.  He  had  assisted  with  the  execution  of  the  search 
warrant at Hilliard’s home on the evening of Hilliard’s arrest. 
Agent Marano testified that, in addition to the handgun and 
heroin that were recovered, he had also found a substantial 
amount of ammunition, a total of $1,940 in cash, a scale, sev‐
eral plastic baggies, gloves, and a mask at Hilliard’s home.  
    At the conclusion of the government’s case‐in‐chief, Hilli‐
ard moved for a judgment of acquittal, which was denied. He 
also  moved  for  a  mistrial  based  on  “various  opinions”  that 
Agent  Labno  had  allegedly  “volunteered  from  the  witness 
stand,” including his “testimony regarding other drug deals.” 
The government responded that “some of counsel’s questions 
asked  for  those  opinions,”  and  noted  that  defense  counsel 
never moved to strike any of Agent Labno’s answers. The dis‐
trict court denied the motion for mistrial without prejudice, 
stating: “I could not, with any degree of clarity, find grounds 
for a mistrial, but if there’s a defense, the context may make a 
difference which is why I’m denying it now to be raised later.” 
12                                                     No. 16‐1249 

   Hilliard  testified  at  trial  in  his  own  defense.  He  spoke 
about  his  and  Romano’s  long  friendship  and  admitted  that 
they  had  sold  cocaine  together  in  the  late  1990s.  However, 
Hilliard testified that he had not been involved in selling her‐
oin or guns at that time, and that he had later turned his life 
around,  stopped  selling  drugs,  obtained  a  commercial 
driver’s license, and begun working as a truck driver at Tri‐
Air. Hilliard said that Romano had continued to deal ecstasy, 
cocaine,  guns,  and  steroids,  but  they  had  remained  friends 
and Romano had attended Hilliard’s wedding in 2007.  
    Hilliard testified that from 2007 onward, he would occa‐
sionally run into Romano at the gym or elsewhere, and that 
each time, Romano would ask about the prospect of obtaining 
cocaine  and  Hilliard  would  respond  that  he  was  no  longer 
dealing drugs. In 2010, Hilliard had gotten divorced and had 
moved back into his mother’s house, and he testified that his 
financial  status  had  declined.  Hilliard  said  that  he  felt  in‐
creased financial pressure in 2012, when his eldest child had 
moved  in  with  him.  He  testified  that  during  this  time,  Ro‐
mano had continued to ask about obtaining cocaine, had tried 
to pressure Hilliard to start selling drugs again, and had often 
commented on Hilliard’s worsening financial state.  
    Hilliard explained  that in January 2012, he  had changed 
his mind about selling drugs, because he had needed money 
to support his mother and children. Hilliard said that at that 
point, he had told Romano that he knew only heroin suppli‐
ers, not cocaine suppliers. Although Romano first said he did 
not  know  anything  about  heroin,  about  two  weeks  later  he 
expressed  an  interest.  Hilliard  had  then  arranged  to  obtain 
heroin from the mother of his son, who had become an addict. 
Hilliard  explained  that  his  early  drug‐related  conversations 
No. 16‐1249                                                      13 

with Romano had occurred prior to Romano’s first debriefing 
with ATF agents about Hilliard in March 2012, and that from 
March  to  December  2012,  Hilliard  and  Romano  had  had  a 
number of unrecorded conversations without Agent Labno at 
Hilliard’s house, the gym, or a bar.  
    Hilliard testified that he never would have sold heroin but 
for Romano’s persistence, and that Hilliard had never sold to 
anyone besides Romano and undercover Agent Labno. Hilli‐
ard also said that the idea of trading guns for heroin had come 
from  Romano.  Hilliard  claimed  that  the  reason  he  had 
sounded so knowledgeable about drug trafficking and guns 
during recorded conversations was because Romano had in‐
structed  Hilliard  to  impress  Labno,  and  that  Hilliard  had 
based what he had told Labno about drug dealing on Hilli‐
ard’s experience dealing cocaine years earlier.  
    On cross‐examination, Hilliard said that it was only due 
to his financial circumstances that he had caved into selling 
drugs again, but admitted that there was no discussion of his 
purportedly  desperate  financial  status  anywhere  on  the  re‐
cordings. Hilliard also admitted that it was illegal for him, a 
felon, to possess a gun, but that he had ordered a handgun for 
himself from Romano, and that Hilliard had worn gloves dur‐
ing the guns‐for‐heroin trade to avoid leaving fingerprints be‐
hind.  Hilliard  again  denied  having  any  heroin  customers 
other than Romano and Agent Labno. Hilliard said that when 
he  would  obtain  more  heroin  than  Romano  and  Labno  had 
ordered, Hilliard would hold it for them until their next order, 
and that the heroin found at his home was going to be sold to 
Labno.  Hilliard  admitted  that  he  had  been  firm  in  resisting 
Agent  Labno’s  attempts  to  negotiate  a  lower  price,  telling 
Labno  that  a  lower  price  would  happen  only  if  he  placed 
14                                                   No. 16‐1249 

larger orders consistently. Hilliard also admitted that he had 
lied to both Romano and Labno on multiple occasions during 
the investigation, but said he was being truthful while testify‐
ing.  
    The defense also called two character witnesses: a former 
Tri‐Air  Vice  President  of  operations  who  had  worked  with 
Hilliard, and Hilliard’s cousin. Both testified that they knew 
Hilliard  well  and  understood  his  character  for  honesty  and 
law‐abidance to be excellent. On cross‐examination, both also 
said that if Hilliard had asked for assistance with respect to 
his alleged financial difficulties, they would have helped him.  
     On rebuttal, the government admitted into evidence rec‐
ords from Hilliard’s phone from September 2011 to June 2012, 
as well as a summary chart showing contacts between Hilli‐
ard’s phone and Romano’s phone. Special Agent Marano tes‐
tified that, from September to December of 2011, zero phone 
calls or text messages had been exchanged between the two 
phone numbers. In January 2012, only one phone call and one 
text  had  been  exchanged.  In  February  2012,  there  had  been 
incoming and outgoing contacts between both numbers, the 
majority of which had been listed by the phone company as 
having  a  duration  of  one  minute.  These  could  have  repre‐
sented  calls  that  had  lasted  only  seconds  but  had  been 
rounded up in the phone company’s records.  
   During closing arguments, the government made no ref‐
erence  to  Agent  Labno’s  testimony  about  uncharged  drug 
transactions, and defense counsel repeatedly emphasized that 
there was no evidence of uncharged drug dealing by Hilliard. 
Hilliard asserted a defense of entrapment as to Counts One 
through Nine, and the court gave a series of jury instructions 
No. 16‐1249                                                                  15 

on  entrapment.  Four  of  the  government’s  proposed  entrap‐
ment  instructions  were  given  over  defense  counsel’s  objec‐
tions, and the court also refused three instructions proposed 
by the defense. 
      B. Jury Verdict, Post‐Trial Motions, and Sentencing 
    The jury convicted Hilliard on Counts Two through Ten, 
but could not reach a verdict on Count One.5 On December 
30, 2014, Hilliard filed a motion for judgment of acquittal on 
Counts Two through Nine, claiming that the evidence was in‐
sufficient to prove that he had not been entrapped. Hilliard 
also  filed  a  motion  for  a  new  trial,  arguing  that:  (1)  Agent 
Labno had improperly offered expert opinions during cross‐
examination; (2) the district court had erred in denying Hilli‐
ard’s request for a mistrial based on the purported expert tes‐
timony by Agent Labno; (3) the district court had erred in ad‐
mitting Hillard’s prior convictions; and (4) the district court 
had erred in instructing the jury on a multi‐factor test for pre‐
disposition. The district court denied both motions on Janu‐
ary 15, 2015. However, it observed, “[T]his was a case which 

                                                 
5 On January 15, 2015, in the course of denying Hilliard’s motions for judg‐

ment of acquittal and for retrial, the district court described the verdict as 
follows: 
           My guess would be that the jury thought that maybe there 
           is  entrapment  on  the  first  delivery,  maybe  the  second. 
           And the truth of the matter is [] it was an issue that was 
           obvious  to  me  as  well.  But  the  jury  concluded,  as  I 
           would’ve concluded, that when you get to the number of 
           deliveries that were made, the finder of fact could believe 
           that it might have started with some form of entrapment 
           but  that  the  government  sustained  its  burden  of  proof 
           with respect to the later transactions. 
16                                                     No. 16‐1249 

the defense could[ ha]ve won, or put another way, it’s a case 
where the government could[ ha]ve lost. There was obviously 
some  weight,  evidenced  by  the  final  verdict  that  was  ren‐
dered,  that  within  the  jury  itself  there  was  some  disagree‐
ment.” 
    On January 11, 2016, Hilliard moved for reconsideration 
of the denial of his post‐trial motions. The district court de‐
nied that motion on February 2, 2016. On the same day, Hilli‐
ard  was  sentenced  to  sixty‐three  months’  imprisonment  on 
Counts  Two  through  Seven  and  Count  Nine,  with  all  sen‐
tences running concurrently. Hilliard was sentenced to sixty 
months’ imprisonment on Count Eight, to run consecutively 
to  the  other  sentences.  In  total,  he  was  sentenced  to  123 
months’ imprisonment. 
                          II. Discussion 
      A. Agent Labno’s Testimony 
    “[A] mistrial is appropriate when an event during trial has 
a real likelihood of preventing a jury from evaluating the evi‐
dence  fairly  and  accurately,  so  that  the  defendant  has  been 
deprived of a fair trial.” United States v. Collins, 604 F.3d 481, 
489 (7th Cir. 2010) (citation omitted). The district court’s deni‐
als of Hilliard’s motion for a mistrial and his post‐trial motion 
for  a  new  trial  are  both  reviewed  for  abuse  of  discretion. 
United States v. Long, 748 F.3d 322, 327 (7th Cir. 2014) (citation 
omitted); United States v. Whiteagle, 759 F.3d 734, 756 (7th Cir. 
2014) (citation omitted). 
   Hilliard  takes  issue  with  Agent  Labno’s  testimony  on 
cross‐examination,  when  in  response  to  a  question  asking 
whether Labno had ever seen Hilliard “drive anywhere else 
to make a delivery of heroin” to other customers, Labno said, 
No. 16‐1249                                                       17 

“I believe we followed him on occasion where we did meet 
him  and  we  believed  he  was  doing  a  transaction  but  we 
weren’t  able  to  identify  anybody  involved.”  Hilliard  makes 
several arguments as to why he deserves a new trial on the 
basis of this testimony, including that the testimony was spec‐
ulative, irrelevant, and prejudicial; that it placed Agent Labno 
in the dual role of both a fact and expert witness; and that it 
evidences  a  violation  of  Hilliard’s  due‐process  rights  under 
either Brady v. Maryland or Napue v. Illinois. We consider (and 
reject) each of these arguments in turn: 
       1. No Prejudice from Agent Labno’s Testimony  
    Hilliard  emphasizes  that  Labno’s  response  contradicted 
his  earlier  testimony  that  the  government  did  not  have  evi‐
dence that Hilliard had sold drugs to others. Hilliard argues 
that Labno “took advantage of [defense] counsel’s later ques‐
tion  on  the  identical  subject”  to  “volunteer”  testimony  that 
was  speculative  and  highly  prejudicial  given  Hilliard’s  reli‐
ance on a defense of entrapment.  
    The  government  counters  that  Labno’s  answer  was  re‐
sponsive,  particularly  in  the  broader  context  of  the  line  of 
questioning,  where  Labno  had  previously  conceded  in  re‐
sponse to defense counsel’s questions that “anything is possi‐
ble,”  and  defense  counsel  had  earlier  asked  broadly  about 
“any  facts,  any  evidence”  of  uncharged  drug  dealing.  The 
government cites to United States v. Zitt, 714 F.3d 511 (7th Cir. 
2013), in which defense counsel asked a lay witness on cross‐
examination whether the defendant had known that the wit‐
ness had gone to prison in 2005, and the witness answered, “I 
was  in  prison  while  he’s  locked  up,”  revealing  the  defend‐
ant’s criminal history, id. at 512. Defense counsel’s motion for 
a  mistrial  was  denied,  id.,  and  we  affirmed  the  conviction, 
18                                                          No. 16‐1249 

finding no abuse of discretion by the district court because the 
witness  “gave  an  answer  that  was  responsive,  fair,  and  en‐
tirely proper given the line of questioning [counsel] was pur‐
suing,”  id.  at  513  (citation  omitted);  see  also  United  States  v. 
Johnson‐Dix, 54 F.3d 1295, 1303–1304 (7th Cir. 1995) (conclud‐
ing district court acted within its discretion in denying motion 
for mistrial where agent was asked whether defendant coop‐
erated post‐arrest and agent testified that defendant “was, in 
my opinion, telling half‐truths the entire night,” because the 
agent’s response was invited by counsel’s question).  
    Hilliard counters that Labno’s answer was not responsive 
because defense counsel asked for facts, not for speculation or 
opinion.  However,  although  Agent  Labno’s  immediate  an‐
swer to defense counsel’s question may have been less obvi‐
ously responsive than the testimony at issue in Zitt or Johnson‐
Dix,  any  potential  confusion  was  thoroughly  cleaned  up  by 
defense  counsel’s  follow‐up  questioning,  which  made  clear 
that the Skokie surveillance to which Agent Labno was refer‐
ring had not involved the observation of any  transaction  or 
even  the  presence  of  any  individual  other  than  Hilliard.6 
Moreover,  the  government  did  not  elicit  any  related  testi‐
mony during redirect, and the government never referred to 
or relied on this testimony in arguing that the jury could infer 
from the evidence that Hilliard had dealt to other customers. 
Instead, the government pointed to the recordings of Hilliard 


                                                 
6 Indeed, the government points out (and Hilliard does not contest in his 

reply) that Hilliard’s defense counsel never objected to or moved to strike 
the testimony, or seek curative instructions for the jury, presumably be‐
cause  such  actions  were  unnecessary  given  the  clarifications  made 
through continued questioning. 
No. 16‐1249                                                       19 

discussing how he had run his drug business, controlled ad‐
dicted  customers,  and  avoided  law‐enforcement  detection; 
the absence in the recordings of any evidence of pressure by 
Romano; and the lack of phone or text contacts between Ro‐
mano and Hilliard in the fall of 2011 (which undermined Hil‐
liard’s testimony to the contrary). See, e.g., Johnson‐Dix, 54 F.3d 
at 1304 (“It is in any event doubtful that the agent’s statement 
had any effect on the jury’s assessment of [defendant’s] cred‐
ibility, as the agent already had testified on direct examina‐
tion,  without  objection  from  [defense]  counsel,  that  he  had 
told  [defendant]  in  the  course  of  their  discussions  that  [de‐
fendant] was not being entirely truthful … .The agent’s state‐
ment thus did not deprive [defendant] of a fair trial.”). Mean‐
while, defense counsel repeatedly emphasized at closing that 
there was no evidence of Hilliard having had any drug deals 
with  customers  other  than  Romano  and  Labno.  As  such, 
Agent Labno’s testimony was non‐prejudicial and harmless.  
   Hilliard points out that the jury deliberated for four days 
and ultimately returned a verdict of not guilty on one count 
but guilty on the remainder. He claims that this shows a jury 
that could very well have been swayed by Labno’s testimony. 
However, the district court’s take on the jury’s verdict is rea‐
sonable, and the court thus acted well within its discretion in 
denying the motions for a mistrial and for a new trial. 
       2. No Expert Testimony from Agent Labno  
   Hilliard  also  argues  that  Agent  Labno  threw  his  experi‐
ence  as an ATF agent behind his  allegedly conjectural testi‐
mony, such that it crossed the line from lay testimony to in‐
appropriate  expert  testimony.  We  review  de  novo  a  district 
court’s interpretation of the rules of evidence, but we review 
20                                                         No. 16‐1249 

its rulings to admit or exclude evidence for abuse of discre‐
tion.  See  United  States  v.  Schmitt,  770  F.3d  524,  532  (7th  Cir. 
2014) (citation omitted); United States v. Rogers, 587 F.3d 816, 
819 (7th Cir. 2009) (citing United States v. LeShore, 543 F.3d 935, 
939, 941 (7th Cir. 2008)). 
    Rule 701 of the Federal Rules of Evidence governs opinion 
testimony of lay witnesses and provides: 
        If a witness is not testifying as an expert, testi‐
        mony in the form of an opinion is limited to one 
        that is:  
                (a) rationally based on the witness’s per‐
                    ception;  
                (b) helpful  to  clearly  understanding  the 
                    witness’s  testimony  or  to  determin‐
                    ing a fact in issue; and  
                (c) not  based  on  scientific,  technical,  or 
                    other  specialized  knowledge  within 
                    the scope of Rule 702. 
Fed. R. Evid. 701. Rule 702 contains safeguards for expert tes‐
timony, and Federal Rule of Criminal Procedure 16(a)(1)(G) 
requires  that  such  testimony  be  disclosed  to  the  defendant 
prior to trial. See Fed. R. Evid. 702; Fed. R. Crim. P. 16(a)(1)(G).  
   Hilliard  argues  that  Labno’s  testimony  violated  Rule 
701(a)  because  Labno  himself  was  not  present  during  the 
events in Skokie being discussed—rather, he referred to the 
observations of another, non‐testifying agent. Hilliard cites to 
United States v. Mendiola, 707 F.3d 735, 741 (7th Cir. 2013), in 
support; but we explained in Mendiola that a witness need not 
have had “personal interaction” with a defendant in order to 
No. 16‐1249                                                                21 

provide appropriate Rule 701 testimony (in that case, identi‐
fying the defendant’s voice in a recording), id. at 741. Rather:  
            The  requirement  that  lay  opinion  be  based  on 
            the perception of the witness imports into Rule 
            701  the  personal  knowledge  standard  of  Rule 
            602.[7] And the knowledge required by Rule 602 
            is  not  absolute  or  unlimited  knowledge  but 
            simply that awareness of objects or events that 
            begins with sensory perception of them, a com‐
            prehension of them, and an ability to testify at 
            trial about them. … [The agent] listened to the 
            recordings,  compared  them  to  the  exemplar, 
            and  was  able  to  report  her  perceptions  to  the 
            jury. To reiterate, if there  was a question as  to 
            the  quality  of  the  perception,  that  went  to  the 
            weight the jury attributed to her comparison. 
Id. (citations omitted). In Hilliard’s case, although Labno had 
not been present in Skokie and had not personally witnessed 
Hilliard’s  driving  or  movements  on  September  18,  2012, 
Labno  presumably  spoke  with  the  surveillance  officer  who 
had witnessed those things, or reviewed the surveillance re‐
port  on  which  Stipulation  15  was  based.  And  most  im‐
portantly, as noted above, later questioning immediately clar‐
ified  the  limits  of  Labno’s  own  knowledge,  as  well  as  what 
exactly had been observed, and tethered Labno’s testimony to 
this particular investigation rather than drawing on his years 
                                                 
7 Federal Rule of Evidence 602 provides that “[a] witness may testify to a 

matter only if evidence is introduced sufficient to support a finding that 
the witness has personal knowledge of the matter. Evidence to prove per‐
sonal  knowledge  may  consist  of  the  witness’s  own  testimony.”  Fed.  R. 
Evid. 602.  
22                                                       No. 16‐1249 

of experience.  Thus,  like the testimony in Mendiola, Labno’s 
testimony was reporting to the jury his own (albeit indirect) 
knowledge  and  perceptions  of  the  ongoing  surveillance  in 
this investigation, and the jury was able to decide how much 
weight to give Labno’s testimony on this matter. 
    United States v. Oriedo, 498 F.3d 593 (7th Cir. 2007), is also 
instructive. The agent in Oriedo was first asked whether, “as a 
surveillance agent,” a given sequence of events “raise[d] any 
red  flags”  with  him.  Id.  at  602  (alteration  in  original).  The 
agent testified that he became concerned in watching a second 
vehicle arrive at a drug transaction because “that indicates to 
us that there is what is called counter‐surveillance occurring 
and  they  are  looking  for  law  enforcement.”  Id.  Oriedo  ob‐
jected that this was an undisclosed expert opinion, so the gov‐
ernment withdrew the question and rephrased to ask whether 
the agent was “personally concerned” about the presence of 
two vehicles. Id. The agent responded in the affirmative be‐
cause “more than one vehicle … raises concerns about being 
countersurveillance [sic].” Id. (omission and bracketed text in 
original).  We  concluded  that  this  was  lay  testimony  under 
Rule  701  because,  although  the  agent’s  “specialized 
knowledge informed his mental state, he was not called upon 
to testify generally about narcotics counter‐surveillance prac‐
tices or to offer an explicit opinion that what he observed was 
counter‐surveillance.”  Id.  (citation  omitted);  see  also  United 
States v. Rollins, 544 F.3d 820, 831–32 (7th Cir. 2008) (holding 
that agent could testify as to his “impressions” of intercepted 
telephone conversations under Rule 701 because he was ex‐
plaining  coded  words  and  phrases  that  were  unique,  such 
that his understanding came only as result of things he had 
No. 16‐1249                                                                          23 

perceived,  not  from  specialized  knowledge).8  Similarly, 
Agent Labno’s experience with the ATF may have informed 
his perception of the surveillance results, but he did not testify 
generally about signs of a drug transaction or offer an explicit 
opinion  that  what  he  had  observed  was  somehow  a  drug 
transaction.  His  testimony  was  limited  to  what  he  recalled 
from the surveillance report and/or Stipulation 15—facts de‐
rived exclusively from the investigation. And defense coun‐
sel’s  later  questioning  prevented  Labno  from  making  any 
connections for the jury based on his specialized background. 
See  Rollins,  544  F.3d  at  832  (“To  be  sure,  the  jury  was  well 
aware that Agent McGarry had years of experience as a law 
enforcement officer. But we do not think that he was cloaked 
with an ‘aura of expertise’ which allowed the jury to be un‐
duly swayed … or that his testimony was based on his spe‐
cialized knowledge as a DEA agent … .”). 
   Hilliard additionally contends that Labno’s “speculation” 
was not helpful to understanding his testimony or determin‐
ing a fact in issue, and thus violated Rule 701(b). But Labno 
was appropriately responding to defense counsel’s questions 
regarding the lack of evidence of other drug deals by Hilliard, 
and Labno’s initial response, together with his later answers, 
were  helpful  in  clarifying  that  issue.  Hilliard  relatedly  con‐
tends that Labno’s testimony was irrelevant because it had no 

                                                 
8  Hilliard  cites  to  United  States  v.  Grinage,  390  F.3d  746,  749–51  (2d  Cir. 

2004), in which the Second Circuit held that an agent’s testimony inter‐
preting  recorded  phone  calls  was  not  proper  lay  testimony  because  it 
usurped the role of the jury by increasing the risk that the jury would rely 
on that testimony rather than on its own interpretation of the calls. How‐
ever, we explicitly disagreed with the Second Circuit’s interpretation of 
Rule 701 in Rollins. See 544 F.3d at 832. 
24                                                     No. 16‐1249 

probative value under Rules 401 and 402, and that because of 
the enormous potential for unfair prejudice and confusing the 
jury, the testimony should not have been admitted under Rule 
403. For the reasons outlined above, however, the testimony 
did have some relevance, any risk of prejudice or confusion 
was  effectively  neutralized,  and  the  district  judge  acted 
within his discretion in admitting the testimony.  
       3. No Due‐Process Violation Under Either Brady or Na‐
          pue 
    Finally, Hilliard raises claims under both Brady and Napue, 
based  on  Agent  Labno’s  reference  to  a  “report”  by  another 
agent documenting the Skokie events. On one hand, Hilliard 
claims that if a report other than the surveillance report un‐
derlying Stipulation 15 exists and was undisclosed to the de‐
fense, he suffered a violation of Brady v. Maryland, 373 U.S. 83 
(1963). On the other hand, Hillard claims that if the report ref‐
erenced was the same one underlying Stipulation 15, Labno 
distorted the meaning of the report to the point of giving false 
or misleading testimony in violation of Napue v. Illinois, 360 
U.S. 264 (1959).  
    The  government submits on appeal that  Hilliard’s  Brady 
argument misconstrues the record, and affirms that there was 
no other, undisclosed report: Agent Labno clearly was refer‐
ring to the disclosed surveillance report associated with Stip‐
ulation 15, and thus there is no Brady issue. The trial transcript 
supports  this  contention,  and  Hilliard  offers  no  evidence  to 
call into question the government’s position. See United States 
v. Brendia, 234 F.3d 1274, No. 00‐2178, 2000 WL 1716433, at *3 
(7th Cir. 2000) (unpublished table opinion)  (“A due  process 
standard which is satisfied by mere speculation would con‐
No. 16‐1249                                                            25 

vert Brady into a discovery device and impose an undue bur‐
den upon the district court.”) (citation omitted); United States 
v. Morris, 957 F.2d 1391, 1402–03 (7th Cir. 1992) (affirming de‐
nial of Brady request and refusing in camera inspection where 
government asserted it had turned over all exculpatory mate‐
rial and defendants offered “nothing but pure conjecture or 
speculation”  that  documents  contained  exculpatory  infor‐
mation). We thus move on to Hilliard’s claim under Napue. 
    Napue stands for the proposition that prosecutors may not 
suborn  perjury,  and  holds  that  a  defendant’s  due‐process 
rights are violated when the government obtains a conviction 
through  the  knowing  use  of  false  testimony.  See  360 U.S.  at 
269; United States v. Are, 590 F.3d 499, 509 (7th Cir. 2009) (cit‐
ing  United  States  v.  Holt,  486  F.3d  997,  1003  (7th  Cir.  2007)). 
Hilliard’s Napue claim fails for the reasons already discussed. 
Any initial confusion in Agent Labno’s testimony was cleared 
up  through  later  questioning,  and  Labno’s  responses  ex‐
plained the limits of the report’s content. This neutralized any 
specter of “false” testimony, and there was thus no need for 
the government to clarify or disavow Labno’s statement—de‐
fense  counsel  had  already  done  what  arguably  would  have 
been needed. Hilliard complains that although “[b]efore this 
court the government’s brief makes clear that no other report 
exists,” in front of the jury, it was not clear what report was 
being discussed, and defense counsel could not question the 
authoring agent or any other agent about the events at issue—
he was limited to cross‐examining Agent Labno on the basis 
of Stipulation 15. Even so, Napue “does not require the gov‐
ernment … to clear up any possible confusion when the wit‐
ness’s testimony was not perjurous.” Are, 590 F.3d at 509 (ci‐
tation omitted). Finally, it is again unlikely that the reference 
26                                                         No. 16‐1249 

to the report affected the judgment of the jury, as the govern‐
ment did not rely on this part of Labno’s testimony at trial and 
the  case  against  Hilliard  based  on  other  evidence  was  sub‐
stantial. 
      B. Jury Instructions on Entrapment 
    Hilliard also takes issue with a number of jury instructions 
on the defense of entrapment. We review de novo the legal 
correctness  of  jury  instructions.  E.g.,  United  States  v.  Ye,  588 
F.3d  411,  414  (7th  Cir.  2009)  (citation  omitted).  The  district 
court  has  discretion  concerning  the  specific  wording  of  in‐
structions  so  long  as  the  final  result,  read  as  a  whole,  com‐
pletely and correctly states the law. United States v. Cote, 504 
F.3d 682, 687 (7th Cir. 2007) (quoting Calhoun v. Ramsey, 408 
F.3d 375, 379 (7th Cir. 2005)). If the instruction contains an er‐
ror or misguides the jury, we reverse a jury verdict only if the 
error prejudiced the litigant. Calhoun, 408 F.3d at 379 (citation 
omitted).  
         1. Elements of Entrapment (Pattern Instruction 6.04) 
    “Entrapment is a defense to criminal liability when the de‐
fendant was not predisposed to commit the charged crime be‐
fore the intervention of the government’s agents and the gov‐
ernment’s conduct induced him to commit it.” United States v. 
Mayfield, 771 F.3d 417, 420 (7th Cir. 2014) (en banc). The two 
elements of the defense—lack of predisposition and govern‐
ment inducement—are conceptually related but formally dis‐
tinct. Id. The instruction given on the elements of entrapment 
read as follows: 
         With respect to Counts One through Nine, the 
         government has the burden of proving beyond 
         a reasonable doubt that the defendant was not 
No. 16‐1249                                                    27 

       entrapped by the informant or law enforcement 
       officers. The government must prove either: 
               1. Law  enforcement  officers  and  their 
                  agents  did  not  induce  the  defendant 
                  to commit the offense; or 
               2. The  defendant  was  predisposed  to 
                  commit  the  offense  before  he  had 
                  contact with law enforcement officers 
                  or their agents. If the defendant was 
                  predisposed,  then  he  was  not  en‐
                  trapped,  even  though  law  enforce‐
                  ment officers or their agents provided 
                  a  favorable  opportunity  to  commit 
                  the offense, made committing the of‐
                  fense easier, or participated in acts es‐
                  sential to the offense.  
    At the instructions conference, Hilliard’s defense counsel 
objected based on the difference between subsection 1 of the 
instruction given and that of Seventh Circuit Pattern Instruc‐
tion § 6.04, which reads: “Law enforcement officers and their 
agents did not persuade or otherwise induce … .” Pattern Crimi‐
nal Jury Instructions of the Seventh Circuit § 6.04 (2012) (em‐
phasis  added).  Hilliard  points  out  on  appeal  that  we  used 
both “induce” and “persuade” throughout our en banc opin‐
ion in Mayfield, in which we “clarif[ied] the doctrine [of en‐
trapment] both substantively and procedurally.” 771 F.3d at 
420. Hilliard also notes that the Supreme Court likewise used 
“persuade”  in  the  “seminal”  entrapment  cases  Sorrells  v. 
United States, 287 U.S. 435 (1932) and Sherman v. United States, 
356  U.S.  369  (1958).  Two  additional  instructions  that  were 
given—one of which the parties both agreed on and the other 
28                                                     No. 16‐1249 

one of which defendant agreed to after a minor edit—further 
defined the term “inducement.” 
    The government argued at the instructions conference and 
maintains  on  appeal  that  Mayfield  defined  “inducement”  in 
such a way that retaining the word “persuade” from the pat‐
tern instruction would be inappropriate. Mayfield held in rel‐
evant part that inducement “means more than mere govern‐
ment solicitation of the crime; the fact that government agents 
initiated contact with the defendant, suggested the crime, or 
furnished the ordinary opportunity to commit it is insufficient 
to  show  inducement.”  771  F.3d  at  434;  see  also  id.  at  433 
(“[S]omething more is required, either in terms of the charac‐
ter and degree of the government’s persistence or persuasion, 
or the nature of the enticement or reward … .”). Rather, “in‐
ducement  means  government  solicitation  of  the  crime  plus 
some other government conduct that creates a risk that a per‐
son who would not commit the crime if left to his own devices 
will do so in response to the government’s efforts.” Id. at 434–
35. We then noted that the “other conduct” could include “re‐
peated attempts at persuasion, fraudulent representations, … 
coercive tactics, harassment,” etc. Id. at 435. Given Mayfield’s 
explicit  reference  to  persuasion  as  only  one  part  of  the  re‐
quired showing for inducement, Hilliard’s proposed instruc‐
tion (that is, Pattern Instruction § 6.04) could have incorrectly 
led the jury to believe a defendant could satisfy the induce‐
ment prong by showing mere persuasion. The district court 
thus acted within its discretion in giving the instruction it did. 
       2. Government’s Good Faith 
   The court also gave the following non‐pattern instruction 
proposed by the government: 
No. 16‐1249                                                     29 

       The  law  does  not  require  the  government  to 
       have a pre‐existing good faith basis for suspect‐
       ing  criminal  activity  before  a  government  of‐
       ficer may initiate an undercover investigation. 
Hilliard’s defense counsel objected at the instructions confer‐
ence that this instruction was unnecessary to the defense of 
entrapment,  as  “whether  or  not  [the  government]  had  a 
preexisting  good‐faith  basis  for  suspecting  criminal  history 
has  nothing  to  do  with  [Hilliard’s]  predisposition,”  or  “in‐
ducement.” Counsel contended that including this irrelevant 
instruction could confuse the jury. On appeal, Hilliard again 
argues  that  this  non‐pattern  instruction  was  irrelevant  and 
“served only to provide a gratuitous imprimatur to the gov‐
ernment’s conduct on a matter not in issue.” 
    The  government  responds  that  a  key  defense  argument 
was that Hilliard had not been engaged in dealing drugs prior 
to  being  approached  by  Romano.  Thus,  the  government  ar‐
gues, the instruction was helpful in case the jury was confused 
about whether predisposition required an inquiry into what 
the  “agents  did  know  and  didn’t  know”  about  Hilliard’s 
pre‐sting activities at the time the operation had begun. With‐
out this instruction, which accurately states the law, see, e.g., 
United States v. Miller, 891 F.2d 1265, 1269 (7th Cir. 1989), the 
jury could have mistakenly perceived the government’s initi‐
ation of the operation, without knowledge of prior or ongoing 
drug dealing by Hilliard, as evidence of alleged inducement 
or entrapment. As such, the district court acted within its dis‐
cretion in including this instruction; and given the numerous 
other instructions provided regarding the two elements, there 
was little possibility of prejudice to Hilliard stemming from 
this particular instruction’s inclusion. 
30                                                    No. 16‐1249 

       3. Definition of Predisposition 
    The government and Hilliard each submitted a proposed 
instruction defining “predisposition” based on Mayfield. The 
government’s  proposed  instruction,  which  the  court  ulti‐
mately adopted, read, “A defendant is predisposed to commit 
the charged crime if he was ready and willing to do so and 
likely would have committed it without the government’s in‐
tervention,  or  actively  wanted  to  but  hadn’t  yet  found  the 
means.” 
    Hilliard’s proposed instruction consisted of the complete, 
verbatim holding in Mayfield on the definition of predisposi‐
tion:  
       A  defendant  is  predisposed  to  commit  the 
       charged crime if he was ready and willing to do 
       so and likely would have committed it without 
       the  government’s  intervention,  or  actively 
       wanted to but hadn’t yet found the means. The 
       defendant’s  predisposition  is  measured  at  the 
       time  the  government  first  proposed  the  crime, 
       but the nature and degree of the government’s 
       inducement and the defendant’s responses to it 
       are relevant to the determination of predisposi‐
       tion. A prior conviction for a similar offense is 
       relevant but not conclusive evidence of predis‐
       position; a defendant with a criminal record can 
       be entrapped. 
However, the district court found that the defense’s proposed 
instruction was unnecessary, because the first two sentences 
were already included in the government’s proposed instruc‐
No. 16‐1249                                                        31 

tions and the third sentence was ultimately made into an in‐
dependent  instruction.  Defense  counsel  expressed  a  prefer‐
ence to read all of the above as one instruction, but the district 
court explained, “[T]he reason I like [the government’s break‐
down of the definition], is it’s a kind of foreign concept, en‐
trapment,  and  because  I’m  turning  pages  while  I’m  doing 
this, … I think what it does is it gives emphasis to three theo‐
ries for three aspects of the way we look at entrapment and 
does it in a way that might be lost if it’s in one instruction.” 
Given this explanation of the district court’s choice of organi‐
zation, as well as the fact that the jury did ultimately hear all 
three  sentences  from  the  defense’s  proposed  instruction, 
which  together  accurately  stated  the  law,  the  district  court 
acted well within its discretion in giving the instruction it did. 
       4. Factors  to  Consider  With  Respect  to  Predisposition  or 
          Entrapment 
    Lastly, both the government and Hilliard submitted pro‐
posed instructions on the factors to be considered in evaluat‐
ing Hilliard’s defense. Hilliard asked that the court give the 
pattern instruction listing factors relating to entrapment as a 
whole, whereas the government proposed a shorter list of fac‐
tors  for  predisposition  based  on  Mayfield.  The  district  court 
ultimately gave the latter instruction, which read: 
       Some  factors  you  may  consider  in  deciding 
       whether  the  defendant  was  predisposed  in‐
       clude: 
               (1) the  defendant’s  character  or  reputa‐
                   tion; 
               (2) whether  the  government  initially 
                   suggested the criminal activity; 
32                                                      No. 16‐1249 

               (3) whether  the  defendant  engaged  in 
                   the criminal activity for profit; 
               (4) whether  the  defendant  evidenced  a 
                   reluctance to commit the offense that 
                   was  overcome  by  government  per‐
                   suasion; and 
               (5) the nature of the inducement or per‐
                   suasion by the government. 
       No  one  factor  controls  and  you  may  consider 
       other factors. However, the most significant fac‐
       tor you should consider is whether the defend‐
       ant was reluctant to commit the offense. 
In contrast, the pattern instruction on entrapment included as 
a factor “[w]hether the defendant was reluctant to engage in 
criminal activity,” and also stated, “It is up to you [the jury] 
to determine the weight to be given to any of these factors and 
any others that you consider.” Pattern Criminal Jury Instruc‐
tions  of  the  Seventh  Circuit  § 6.05.  Hilliard  argues  that  the 
given instruction diverged from the pertinent pattern, which 
Mayfield never suggested was wrong, and confused the jury 
by elevating the reluctance factor over all others. 
     The government responds that the pattern instruction pre‐
dates Mayfield, which clarified which factors apply to induce‐
ment, which ones apply to predisposition, and which may ap‐
ply to both. The instruction given lays out verbatim the lan‐
guage from Mayfield for determining predisposition, includ‐
ing  the  language  stating  that  the  most  significant  factor  is 
whether the defendant was reluctant to commit the offense. 
See 771 F.3d at 435 (citation omitted). Mayfield went on to pro‐
vide the aforementioned “legal definition of predisposition,” 
so  that jurors  would know what to look for when weighing 
No. 16‐1249                                                        33 

the  above  factors,  id.;  but  consideration  of  the  five  factors 
listed remains the law. Here, it seems the district court did just 
as Mayfield recommended: It provided the definition of pre‐
disposition and the factors to be considered in evaluating Hil‐
liard’s defense. 
                          III. Conclusion 
   For the foregoing reasons, we AFFIRM Hilliard’s conviction 
and sentence.